DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
FIG. 1: Although this figure includes a user input data interface 114, the specification states “The user input data interface 124 is provided with controls for selecting and setting different working or configuration options of the ultrasound system” [00077]. The examiner recommends amending the specification such that the label 124 is replaced with the label 114 as shown in the figure.
FIG. 4: Although this figure includes the label 400, this label does not appear within the specification. The examiner recommends incorporating it into paragraph [00091].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
FIG. 8: Although the specification states “A control line 824 conveys control signals between the probe interconnection board 802 and a digital processing board 824” [000119], this figure does not include the label 824. The examiner believes that the control line is represented by label 822 and the digital processing board is represented by label 826 in FIG. 8.
FIG. 9: Although the specification states “FIG. 9 illustrates a block diagram […] The ultrasound signals are passed along a standard processing circuit 905 […]” [000132], this figure does not include the label 905.
FIG. 9: Although the specification states “Outputs from the standard or continuous wave processing circuits 905, 912 are then passed to beam forming circuits 920 […] before passing the RF data to the digital processing board 926 (FIG. 7) […] ultimately to the digital processing board 826” [000134], however neither FIG. 9 nor FIG. 7 include the label 926 or 826.
FIG. 10: Although the specification states “while another processor 1053 performs color flow processing” [000136], however this figure does not include the label 1053. Furthermore, the specification states “A master controller 1050 manages operation of the digital processing board 826” [000136], however label 1050 is not within this figure.  
The drawings are objected to:
FIG. 4: In box 412, there is a typo, “line desnsity” should read “line density”.
FIG. 6A-6D: All of these figures include graphs which do not have properly labeled axes. The examiner recommends including the units associated with the x and y axes within these figures.
FIG. 8: Although the specification states “The probe interconnects board (PIB) 802” [000117], this figure includes the acronym PPB instead of PIB. The examiner recommends maintaining the naming convention.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1056” has been used to designate both DSP and Master Controller and the reference character “1054” has been used to designate both DSP and CFM processing.  
FIG. 10: This figure includes two labels 1056. The examiner believes that one of these labels should be 1053. Furthermore, this figure includes two labels 1054.

Specification
The disclosure is objected to because of the following informalities: 
[0002]: As written it reads “For doctors or paramedical operators which have a limited knowing of the system workflow and of the physical processes governing the ultrasound imaging iy is often difficult to influence the image appearance by controlling the values of the said standard workflow setting parameters”, however in order to be grammatically correct and to correct the typo it should read “For doctors or paramedical operators which have a limited knowledge of the system workflow and of the physical processes governing the ultrasound imaging it is often difficult to influence the image appearance by controlling the values of the said standard workflow setting parameters”.
[00028]: As written it reads “Alternatively or in combination the smooth-contrast ratio image appearance feature control parameter is a function of the following standard workflow setting parameters: Dymanic compression […]”, however in order to correct the typo it should read “[…] Dynamic compression […]”.
[00037]: As written it reads “an image user input interface for visualizing data images ad messages from the ultrasound system”, however to correct the typo it should read “an image user input interface for visualizing data images and messages from the ultrasound system”.
[00048]: As written it reads “According to sill another embodiment herein each standard workflow setting parameter […]”, however in order to correct the typo it should read “According to still another embodiment herein each standard workflow setting parameter […]”.
[00059]: As written it reads “The sequence controller 110 manages operation of the TX/RX beamformer 103 in connection with transmitting ultrasound beams and measuring image pixels at individual LOS locations along the lines of sight”, however this is the first indication of the acronym LOS, therefore, the term should be spelled out to provide clarity.
[00065]: As written it reads “The memory 105 may also store weights such as apodization weights and/or RTB weights”, however this is the first indication of the acronym RTB, therefore the term should be spelled out to provide clarity.
[00077]: As written it reads “The user input data interface 124 is provided with controls for selecting and setting different working or configuration options of the ultrasound system”, however the label 124 was previously used to designate an A/D converter in [00058]. The examiner believes the user input data interface corresponds to label 114 as shown in FIG. 1 and recommends amending the specification accordingly. 
[00088]: As written it reads “The GPU 191 or alternatively the same CPU 190 execute instructions coded in a program for managing an image appearance feature control parameter input interface 194”, however this is the first indication of the acronym GPU, therefore the term should be spelled out to provide clarity. While the examiner acknowledges that this term is defined with in paragraph [000128], the examiner recommends to include this definition within paragraph [00088] where it is utilized initially.
[00090]: As written there is a typo “GPU191” which should be corrected to “GPU 191”.
[00091]: As written it reads “the individuated image appearance features are indicated in the left box 401, 402, 403 […]”, however in FIG. 4, these boxes are included on the right hand side of the figure within a box labelled 400. The examiner recommends incorporating the label 400, which refers to the right box, into this paragraph of the specification.
[00093]: As written it reads “Differently as per definition, the standard workflow setting parameters are directly related to the physical parameters of the imaging system and process and do not have a direct relation to the image appearance so that a non-skilled person having deep insight into the physics of the ultrasound system will have difficulties determining […]”. This sentence does not make logical sense. A non-skilled person would not have a deep insight into the physics of ultrasound, necessarily. Furthermore, since the standard workflow setting parameters are used to determine the image appearance features (i.e. penetration-resolution, speed-detail, smooth-contrast), a direct relation between the two would be necessary. Therefore, the examiner recommends amending this sentence to read “Differently as per definition, the standard workflow setting parameters are directly related to the physical parameters of the imaging system and process and not having deep insight into the physics of the ultrasound system will not have difficulties determining […]”. Alternatively, the examiner recommends modifying this sentence to provide more clarity as to how the standard workflow setting parameters relate to the image appearance.
[00094]: As written it reads “each dimension uniquely related to a combination of complementary image features and corresponding to an image appearance feature control parameter directly related to the image feature appearance in the finale image”, however the examiner believes the “finale” is a typo that should instead read “final”.
[00096]: As written it reads “In an affirmative case, at step 24o […] who determines the ration”, however to correct the typos, “24o” should be changed to “240”, “who” should be changed to “which” and “ration” should be changed to “ratio”. Furthermore, it states “After step 240 or if not coupling, […], however in order to correct the typo, “not” should be changed to “no”.
[00097]: As written it reads “which controls the image appearance feature smoot-contrast […]” however to correct the typo “smoot” should be changed to “smooth”.
[000106]: As written it reads “Several alternative algorithm may be applied for calculating this new function”, however in order to be grammatically correct it should read “Several alternative algorithms may be applied for calculating this new function”.
[000108]: As written it reads “the Dynamic Range standard workflow setting parameter corresponding to the value of the smoot-contrast parameter […] the discontinuity ca ben at once recognized”, however in order to correct the typos it should read “the Dynamic Range standard workflow setting parameter corresponding to the value of the smooth-contrast parameter […] the discontinuity can be at once recognized”.
[000110]: As written it reads “Figure is a flux diagram representing the steps of figure 6A to 6C”, however it is unclear which figure is being referred to in this paragraph. The examiner recommends clarifying which figure represents the steps of figure 6A to 6C. Furthermore, a period “.” should be placed at the end of this sentence.
[000112]: As written it reads “According to the arrows, the forward backword motion of the joystick lever controls the smooty- contrast image appearance feature”, however in order to correct the typos “backword” should be changed to “backward” and “smooty-” should be changed to “smooth-contrast”.
[000119]: As written it reads, “A control line 824 conveys control signals between the probe interconnection board 802 and a digital processing board 824”, however this defines two labels 
[000126]: As written it reads “a PCI link module 834”, however this is the first indication of the acronym PCI, therefore the term should be spelled out to provide clarity.
[000127]: As written it reads “Optionally, the imaging module 728 may perform B mode related image processing upon the ultrasound RF data and/or the I,Q data pairs”, however since this paragraph is describing FIG. 8, the examiner believes the label 728 should be 828.
[000128]: As written it includes “(e.g. serial ATA solid-state devices, serial ATA hard disk drives, etc.), a VGA board 852”, however this is the first indication of the acronyms ATA and VGA, therefore the terms should be spelled out to provide clarity.
[000134]: As written it reads “According to this example, the output of the filter 906 is provided to an A/D converter 908 that digitizes the incoming analog ultrasound receive signals”, however the label 908 was previously used to designate the “PIB output” in paragraph [000132]. The examiner recommends clarifying whether the PIC output and the A/D converter are the same structure. Should these features be separate structures the examiner recommends utilizing different labels to distinguish these structures from each other.
[000143]: As written it includes “FTP servers […] PHP […] TCL”, however this is the first indication of these acronyms therefore, the terms should be spelled out to provide clarity.
Appropriate correction is required.
Claim Objections
Claims 1-30 are objected to because of the following informalities:  
	
In regard to claims 1-30, the claim reads state “Method […]” (claims 1-13, 26-30); “Image appearance feature control user interface […]” (claims 14-24); “Ultrasound system […]” (claim 25), however the examiner recommends including “A” or “An” preceding these claims in order to form a complete sentence for each. 
In regard to claim 7, the claim reads “for each image appearance feature, generating a correlation between the values of the image appearance feature control parameter and the values of the said standard workflow setting parameters of the combination of the said standard workflow setting parameters by empirically or experimentally or numerically”, however in order to be grammatically correct it would read “for each image appearance feature, generating a correlation between the values of the image appearance feature control parameter and the values of the said standard workflow setting parameters of the combination of the said standard workflow setting parameters empirically or experimentally or numerically”.
In regard to claim 13, the claim reads “in which the definition of a new function an approximation by a parabola coefficient method is carried out” however in order to be grammatically correct it should read “in which the definition of a new function is an approximation by a parabola coefficient method 
	In regard to claim 18, the claim reads, “comprising a processor unit and a touch screen display controlled by the said processing unit. The processing unit […]”, however, the examiner believes that the applicant intended for these phrases to be separated by a comma ( “,” ) or semicolon ( “;” ). The examiner recommends removing the period and inserting either a comma or semicolon.
	In regard to claim 22, the claim reads “an image user input interface for visualizing data images ad messages from the ultrasound system […]”, however, to correct the typo it should read “an image user input interface for visualizing data images and messages from the ultrasound system […]”. Furthermore, the claim reads “an ultrasound probe including an array of transducer elements into acoustic transmit signals and transforming acoustic echo signals into electric receive signals”.
	In regard to claim 25, the claim reads “said input control organs allowing to modifying the value […], however in order to be grammatically correct it should read “said input control organs allowing to modify […]” or “said input control organs being configured to allow for modifying […]” or the like.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the processor unit in claim 18; and the signal processing unit, the image generation unit in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. That being said, the processor unit is being interpreted to be a computer processor which is well known within the art. Therefore, the processor 
In regard to the signal processing unit and the image generation unit, these components are described in the specification when it states “Portions of the system (as defined by various functional blocks) may be implemented with dedicated hardware, analog and/or digital circuitry, and/or one or more processors operating program instructions stored in memory. Additionally, or alternatively, all or portions of the system may be implemented utilizing digital components, digital signal processors (DSPs) and/or field programmable gate arrays (FPGAs) and the like. The blocks/modules illustrated in Fig. 1 can be implemented with dedicated hardware (DPSs, FPGAs, memories) and/or in software with one or more processors” [0053]. Since the portions of the system can be implemented utilizing digital components, digital signal processors and/or field programmable gate arrays, which have well known structure, the signal processing unit and the image generation unit are being interpreted to be implemented utilizing these hardware components. Thus, the signal processing unit and the image generation unit of claim 22 are not subject to further rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b) for interpretation related issues.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6, 7, 9, 10, 12-14, 18, 19, 22, 24, 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claims 1, 7, 14, 19, 22 and 24, the claims recite “varying automatically the value of the one or more of the said standard workflow setting parameters […]” (claims 1, 7, 19, 24); “operating the control input organ in order to […] determining the requested condition of the image appearance feature are automatically set” (claims 14, 22), however when stated this way it is unclear the extent to which this operation is considered to be performed automatically. When stated this way this operation can be performed in a manner or seconds, minutes, hours etc. and still be considered to have been performed automatically or the operation can be performed without the influence of the user. The examiner recommends clarifying whether “automatically” is intended to mean an operation performed without direct user and the extent to which the operation is considered automatic (i.e. whether it is performed over the course of seconds, minutes, hours, etc.
In regard to claim 6, the claim recites “in which each standard workflow setting parameter of the combination of standard workflow setting parameters defining the image appearance feature parameter is related to the image appearance feature control parameter by a specific function which may be different from the one of the other standard workflow setting parameters of the combination”, however it is unclear what the “specific function” relates to in the context of the claims. When stated in this way, it is unclear what type of function is used to define the relationship between the standard workflow setting parameter and the image appearance feature parameter. The examiner recommends clarifying what specific function is used to define the relationship between these components.
In regard to claim 9, the claim reads “wherein image appearance feature control parameters are set for the following image features combination: Penetration-resolution ratio; speed-detail ratio; smooth-contrast ratio”, however when stated in this way it is unclear whether the image appearance 
In regard to claim 10, the claim reads “the penetration-resolution ratio image appearance feature control parameter is a function of the following standard workflow setting parameters: frequency, number of transmit pulses; the speed-detail ratio image appearance feature control parameter is a function of the following standard workflow setting parameters: Image field of view, Persistence, Line density, Number of view lines, and XView-details”; “the smooth-contrast ratio image appearance feature control parameter is a function of the following standard workflow setting parameters: Dynamic compression, dynamic range, enhancement, graymap settings, MView settings, Xview –balance, Xview-Smooth, XView-enhancement”, however when stated this way it is unclear whether the image appearance feature control parameters require one of the standard workflow setting parameters or all of the standard workflow setting parameters simultaneously. The examiner recommends clarifying whether the image appearance feature control parameter can be a function of just one of the standard workflow setting parameters or if all standard workflow setting parameters are required for the image appearance feature control parameter.
In regard to claim 12, the claim recites “Method according to claim 1 comprising the steps of […]”, however when stated in this way it is unclear whether these steps are intended to be separate from the method of claim 1 or in addition to the step described in claim 1. The examiner recommends clarifying whether they intend these steps to be in addition to what was performed in claim 1 or separate from it. Should the applicant intend for these steps to be in addition to claim 1, the examiner recommends including the word “further” before comprising. Furthermore, the claim discloses “determining a continuity/discontinuity threshold for the modified value relatively to the function describing the relation between the image appearance feature control parameter and the said standard 
In regard to claim 13, the claim recites “in which the definition of a new function an approximation by a parabola coefficient method is carried out”, however it is unclear how the parabola coefficient method creates this new function. The examiner recommends clarifying how this method performs this function within the context of the method.
In regard to claim 18, the claim recites “comprising a processor unit and a touch screen display controlled by the said processing unit”, however there is insufficient antecedent basis for the processing unit in this limitation in the claim. When states this way it is unclear whether the processor unit is intended to be the same structure as the processing unit. Should these devices represent the same structure, the examiner recommends updating the naming convention so that the claim recites either a processor unit or a processing unit.
In regard to claim 25, the claim recites “storing a continuity/discontinuity threshold for the modified value […]”, however the claim does not recite a limitation in which a continuity/discontinuity threshold was created or determined. Thus, the claim further defines a limitation that was not previously defined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


  (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-12, 14-17, 19-20, 22-30 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over El-Zehiry et al. US 20140221832 A1 “El-Zehiry”.
In regard to claim 1, El-Zehiry teaches the “Method for controlling an image appearance in ultrasound system, the said method comprising the steps of:” [0006, 0017]; “providing a set of image appearance feature control parameters, each one of which is related to an image appearance feature according to a pre-defined relation between a value scale of the said image appearance feature control parameter and an image appearance related to a certain condition of the corresponding image appearance feature” [0003, 0016, 0030, 0031]; “generating a relation between the value of each image feature control parameter and the value of the standard workflow setting parameters of a combination of standard workflow setting parameters influencing the said image appearance feature” [0030, 0080]; “varying automatically the value of the one or more of the said standard workflow setting parameters of the combination of standard workflow setting parameters influencing an image appearance feature as a function of a variation of the value of the corresponding image appearance feature control parameters for obtaining the image appearance feature variation requested by the variation of the said image appearance control parameter” [0058, 0059]; “visualizing of the image with the requested image appearance feature” [0095].
In regard to a method for controlling an image appearance in an ultrasound system, El-Zehiry discloses “In a first aspect, a method is provided for tuning ultrasound acquisition parameters. First ultrasound data is acquired with first values of a respective plurality of acquisition parameters. A 
In regard to providing a set of image appearance feature control parameters, each one of which is related to an image appearance feature according to a pre-defined relation between a value scale of the said image appearance feature control parameter and an image appearance related to a certain condition of the corresponding image appearance feature, El-Zehiry discloses “Ultrasound imaging requires the adjustment of multiple acquisition parameters, such as the depth, focus, transmit frequency, and receive frequency (e.g. fundamental or harmonic imaging. The correct choice of values for the parameters impacts the quality of the output image. In practice, the default parameters recommended by the manufacturer may not always produce an image as good as could be produced” [0003]. Therefore, the acquisition parameters such as depth, focus, transmit frequency and receive frequency impact the quality of the images received. Thus, under broadest reasonable interpretation, the multiple acquisition parameters constitute a set of image appearance feature control parameters, each one of which is related to an image appearance feature. Furthermore, in regard to an image appearance feature according to a pre-defined relation between a value scale of the said image appearance feature control parameter and an image appearance related to a certain condition of the corresponding image appearance feature, El-Zehiry discloses “To provide an image with good quality, ultrasound acquisition parameters are simultaneously and/or adaptively tuned. A set of parameters to perform image acquisition are determined based on a manifold. The acquisition parameter 
In regard to generating a relation between the value of each image feature control parameter and the value of the standard workflow setting parameters of a combination of standard workflow setting parameters influencing the said image appearance feature, El-Zehiry discloses “To more conveniently change the settings, a manifold space is used for all or a sub-set of the acquisition parameters. In act 32, the values of the vector X or other acquisition parameters are projected to one or more virtual parameters with a manifold relationship. The dimensionality of the acquisition parameter space is reduced to the dimensionality of the manifold space, such as reducing four acquisition parameters to two virtual parameters (e.g. four dimensional acquisition space reduced to a two-dimensional manifold space)” [0030]. Furthermore, El-Zehiry discloses “Increments along the manifold represent gradual changes in the visual quality of the images from the ultrasound data. The manifold is a smooth surface, curve, or representation of the relationship amongst the acquisition parameters” [0080]. In this case, since the manifold represents the relationship amongst the acquisition parameters 
In regard to varying automatically the value of the one or more of the said standard workflow setting parameters of the combination of standard workflow setting parameters influencing an image appearance feature as a function of a variation of the value of the corresponding image appearance feature control parameters for obtaining the image appearance feature variation requested by the variation of the said image appearance control parameter, El-Zehiry discloses “In act 36 , a new manifold parameter value is selected. One or more of the manifold parameters is set differentially […] This change is not a one-to-one change of a particular acquisition parameter, but a change in the virtual parameter along the manifold or in the manifold space. Any number of virtual parameters may be simultaneously changed or changed prior to acquiring another or next set of ultrasound data” [0058] and “In another embodiment, the change is automatic. A processor causes an incremental change to occur” [0059]. In this case, since changes can be made to the virtual parameters along the manifold (i.e. the standard 
In regard to visualizing of the image with the requested image appearance feature, El-Zehiry discloses “One or more images representing the scanned patient are displayed. The image represents a sufficient or best quality as determined by variation of manifold parameters in the manifold space. Images associated with different settings of the scan variables may be displayed. Alternatively, images associated with the automatically tuned scan variables are displayed” [0095]. An image that represents a sufficient or best quality image, under broadest reasonable interpretation, would be requested to be visualized. Since one or more images representing a sufficient or best quality image can be displayed based on the determined manifold parameters (i.e. standard workflow setting parameters), under broadest reasonable interpretation, the method involves visualizing of the image with the requested image appearance feature.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “in which each image appearance feature control parameter is expressed as a function of a combination of one or more of the standard workflow setting parameters which have an influence on the image appearance feature associated with the said image appearance feature control parameter” [0030, 0031].
In regard to the image appearance feature control parameter being expressed as a function of a combination of one or more of the standard workflow setting parameters which have an influence on 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “in which the said functional relation of the image appearance feature control parameter with a combination of standard workflow setting parameters is factory defined” [0019, 0026, and 0101].
In regard to the functional relation of the image appearance feature control parameter with a combination of standard workflow setting parameters being factory defined, El-Zehiry discloses “The input is the starting values for acquisition parameters, such as defaults recommended by the scanner 
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “in which the said factory defined functional relation of the image appearance feature control parameter with a combination of standard workflow setting parameters may be modified by the user” [0101, 0072, and 0074].
In regard to the factory defined functional relation of the image appearance feature control parameter with a combination of standard workflow setting parameters being modified by the user, El-Zehiry discloses “In some cases, the default parameter may result in poor image quality that needs improvement for diagnosis. Using the processor 20, slight adjustments in the set of the parameters are 
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “in which the value of each image appearance feature control parameter is associated to a scale or a field of values ranging from a minimum value to a maximum value, the minimum value and the maximum values corresponding to a certain extreme condition of the image appearance feature related to the image appearance feature control parameter a function being defined relating the values of the image appearance feature parameter to the conditions of appearance of the corresponding image appearance feature” [0079, 0080, 0059].
In regard to the value of each image appearance feature control parameter being associated to a scale or a field of values ranging from a minimum value to a maximum value, El-Zehiry discloses “If this 
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “in which each standard workflow setting parameter of the combination of standard workflow setting parameters defining the image appearance 
In regard to each of the standard workflow setting parameters being related to the image appearance feature control parameter by a specific function which may be different from the one of the other standard workflow setting parameters of the combination, El-Zehiry discloses “The storage medium includes instructions for selecting a setting on one or more manifold parameters different than and in a lower dimensional space than acquisition parameters, determining values for the acquisition parameters from a fewer number of the manifold parameters, the determining being a function of a manifold curve and a database of sample pairings of values of the manifold parameters and values of the acquisition parameters, and causing acquisition of ultrasound data with the values for the acquisition parameters” [0007]. As stated previously the manifold parameters (i.e. the manifold) constitute standard workflow setting parameters that are related to the image appearance feature parameters. In this case, since the values for the acquisition parameters are determined from the lower dimensional space of the manifold parameters and this determination is a function of a manifold curve and a database, under broadest reasonable interpretation, each of the one or more manifold parameters (i.e. standard workflow setting parameters) is related to the image appearance feature control parameter by a specific function which may be different from the one of the other standard workflow setting parameters of the combination.  
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “in which the factory definition steps of the method comprise the following steps: defining a set of independent image appearance features and assigning to each image appearance feature a related image appearance feature control parameter” [0030]; “defining the image feature control parameter of each image appearance feature as a function of a 
In regard to defining a set of independent image appearance features and assigning to each image appearance feature a related image appearance feature control parameter, El-Zehiry discloses 
In regard to defining the image feature control parameter of each image appearance feature as a function of a combination of one or more ultrasound system standard workflow setting parameters related to the physics of the imaging process and which influence the corresponding image appearance feature, El-Zehiry discloses “the virtual parameters represent a relationship amongst combinations of acquisition parameters. Altering a value of one virtual parameter may be associated with changing values of any number of acquisition parameters” [0031]. The virtual parameters are associated with the manifold space which as stated previously constitutes the standard workflow setting parameters. Since altering a value of one of the virtual parameters causes a change in the values of the acquisition parameters (i.e. the image feature control parameter), under broadest reasonable interpretation, each image appearance feature is a combination of one or more ultrasound system standard workflow setting parameters related to the physics of the imaging process and which influence the corresponding image appearance feature. 
In regard to for each image appearance feature, generating a correlation between the variation of the image appearance relatively to the image appearance feature and the variation of the value of the corresponding image appearance feature control parameter “Where the database does not include an exact match for the values of the acquisition parameters, the projection is performed using 
In regard to for each image appearance feature, generating a correlation between the values of the image appearance feature control parameter and the values of the said standard workflow setting parameters of the combination of the said standard workflow setting parameters by empirically or experimentally or numerically defining for each standard workflow setting parameter a function relating the values of the said image appearance feature control parameter to the values of the standard workflow setting parameter, El-Zehiry discloses “These weights from the acquisition parameter space are applied to the virtual parameter values of the manifold. The values stored in the database for the virtual parameters are weighted. The values to be weighted correspond to the paired k nearest neighbor identified in the acquisition parameter space” [0042]. As established previously, the process of performing a weighting operation, under broadest reasonable interpretation involves the generation of a correlation. In this case, since the weights from the acquisition parameter space (i.e. the image nature control parameter) can be applied to the virtual parameter of the manifold (i.e. the standard workflow setting parameters) under broadest reasonable interpretation, a correlation between the values of the 
In regard to a database or look-up table consisting of an array of values of the corresponding image appearance feature control parameter and the values of each of the standard workflow setting parameters defining the image appearance feature associated to a value of the image feature control parameter which values are empirically or experimentally determined, El-Zehiry discloses “The storage medium includes instructions for selecting a setting of one or more manifold parameters different than and in a lower dimensional space than acquisition parameters, determining values for the acquisition parameters from a fewer number of the manifold parameters, the determining being a function of a manifold curve and a database of sample pairings of values of the manifold parameters and values of the acquisition parameters, and causing acquisition of ultrasound data with the values for the acquisition parameters” [0007]. In this case, since the acquisition parameters (i.e. the image feature control parameters) can be determined as a function of a manifold curve and a database of sample pairings of values of the manifold parameters (i.e. the standard workflow setting parameters) and the acquisition parameters, under broadest reasonable interpretation, a database consisting of an array of values of the corresponding image appearance feature control parameter and the values of each of the standard workflow setting parameters can be defined. 
In regard to the function, database or look-up table relating the value of each image feature control parameter to the value of the standard workflow setting parameters of a combination of standard workflow setting parameters influencing the said image feature, El-Zehiry discloses “The output of the manifold training is a database of pairings (x, y) where x is the high dimensional input feature vector and y is the low dimensional feature vector in the manifold space. This database is a sampling of the manifold for discrete values of settings of x and corresponding settings of y” [0038]. Furthermore, El-Zehiry discloses “The dimensionality of the acquisition parameter space is reduced to 
In regard to varying automatically the value of the one or more of the said standard workflow setting parameters of the combination of standard workflow setting parameters influencing an image appearance feature as a function of a variation of the value of the corresponding image appearance feature control parameters for obtaining the image appearance feature variation requested by the variation of the said image appearance control parameter, El-Zehiry discloses “This adjustment occurs in the lower dimensional space than the acquisition parameters. […] This change is not a one-to-one change of a particular acquisition parameter, but a change in the virtual parameter along the manifold or in the manifold space” [0058] and “Rather than indicating a change in the focus, frequency, or depth, the user indicates a change in imaging generally or of the virtual parameter. In another embodiment, the change is automatic. A processor causes an incremental change to occur” [0059]. Furthermore, El-Zehiry discloses “The parameters are adjusted further by taking infinitesimal steps along the manifold and projecting back to the high dimensional space to find the corresponding set of values for scan variables. These steps are repeated until a good quality image is captured” [0101]. As stated previously the virtual parameters in the manifold space constitute standard workflow setting parameters that influence an image appearance feature. Since adjustments can be made to the virtual parameter along the manifold and the change can be performed automatically by the processor and the adjustments can 
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “in which the said function relating the values of the said image appearance feature control parameter to the values of the standard workflow setting parameter of the combination of standard workflow setting parameter describing the image appearance feature control parameter is determined numerically by calculating the best fit curve of empirically or experimentally measured relation between different image appearance conditions of an image appearance feature, the corresponding value of the image appearance feature control parameter and the corresponding values of the standard workflow setting parameters of the combination of standard workflow setting parameter describing the image appearance feature control parameter” [0039, 0040].
In regard to the function relating the values of the said image appearance feature control parameter to the values of the standard workflow setting parameter of the combination of standard workflow setting parameter describing the image appearance feature control parameter is determined numerically by calculating the best fit curve of empirically or experimentally measured relation between different image appearance conditions of an image appearance feature, El-Zehiry discloses “The virtual parameters of the vector y may be related to each other or independently represent the manifold space. […] The manifold may be approximated with a 4th order polynomial or other curve fit to the manifold. The curve is stored or sampled along the curve are stored as a database representing the manifold” [0039]. Therefore, the manifold can be determined numerically by calculating a best fit curve (i.e. a 4th 
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “providing a control input organ operable by the user for each control parameter, for setting the value of the corresponding image appearance feature control parameter according to a desired setting of the image appearance feature, which control input organ has two extreme positions each one being related to one of two image appearance feature defined by the same combination of standard workflow setting parameters and which image appearance feature are complementary one to the other so that at one end position a first of the said two image appearance feature prevails and at the opposite end position a second of the said two image appearance feature prevails and in the intermediate positions of the control input organ a combination of the two image appearance features is generated, which combination has different ratio of the said image appearance features as a function of the position of the control input organ between the two extreme end positions” [0059, 0018].
In regard to providing a control input organ operable by the user for each control parameter for setting the value of the corresponding image appearance feature control parameter according to a desired setting of the image appearance feature, El-Zehiry discloses “The change is made by the user. For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to 
In regard to the control input organ having two extreme positions each one being related to one of two image appearance feature defined by the same combination of standard workflow setting parameters and which image appearance feature are complementary one to the other so that at one end position a first of the said two image appearance feature prevails and at the opposite end position a second of the said two image appearance feature prevails and in the intermediate positions of the control input organ a combination of the two image appearance features is generated, which combination has different ratio of the said image appearance features as a function of the position of the control input organ between the two extreme end positions, El-Zehiry discloses  “Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018]. Therefore, the clinician can adjust knobs of one or more virtual or manifold parameters in order to adjust the four acquisition 
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “comprising the steps of modifying the value of at least one of the standard workflow setting parameters of the combination of standard workflow setting parameters defining an image appearance feature control parameter corresponding to a certain value of the said image appearance feature control parameter with respect to a factory defined value” [0029, 0031]; “determining a continuity/discontinuity threshold for the modified value relatively to the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter” [0073, 0074]; “determining by comparing with the said continuity/discontinuity threshold if the modified values determine a discontinuity in the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter and defining a new function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter by an approximation curve passing through the end points of the value range for the said standard workflow 
In regard to modifying the value of at least one of the standard workflow setting parameters of the combination of standard workflow setting parameters defining an image appearance feature control parameter corresponding to a certain value of the said image appearance feature control parameter with respect to a factory defined value, El-Zehiry discloses “The settings may be altered while still scanning in the same mode. For example, default settings are used for B-mode imaging” [0029] and “altering a value of one virtual parameter may be associated with changing values of any number of acquisition parameters” [0031]. As stated previously the virtual parameters associated with the manifold space and therefore constitute standard workflow setting parameters. Since the settings may be altered from the default settings (i.e. the factory-defined value) and the virtual parameters can be altered, under broadest reasonable interpretation, the method can involve modifying the value of at least one of the standard workflow setting parameters of the combination of standard workflow setting parameters defining an image appearance feature control parameter corresponding to a certain value of the said image appearance feature control parameter with respect to a factory defined value.
In regard to determining a continuity/discontinuity threshold for the modified value relatively to the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter, El-Zehiry discloses “The settings associated with the higher quality are used for subsequent scanning. For example a threshold quality level is used. If the score is above the threshold, the setting of the acquisition parameters is complete and on-going scanning is performed” [0073] and “If the score is not above the threshold of the user desires further quality improvement, the user may further adjust the values of the virtual parameters” [0074]. In this case, the quality score being below a threshold quality level indicates that more adjustments to the virtual 
In regard to determining by comparing with the said continuity/discontinuity threshold if the modified values determine a discontinuity in the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter, El-Zehiry discloses “In act 44, the quality scores are compared. […] One score is for the initial settings of the acquisition parameters and the other score is for the subsequent projected settings of the acquisition parameters” [0070]; “The comparison used any function, such as finding a maximum or minimum. A difference or ratio may be determined. In one example a higher one of the scores is determined where higher indicates better quality” [0071] and “If the score is not above the threshold of the user desires further quality improvement, the user may further adjust the values of the virtual parameters” [0074]. In this case, since the quality scores can be compared with the threshold quality level and further adjustments can be made if the score is not above this threshold, this indicates that the modified values of the standard workflow setting parameters resulted in a lower quality image. Imaging data that is subject to discontinuities produce images that are of lower quality. In this case, since imaging data that has a score below the threshold quality level would require additional adjustments to the virtual parameters, under broadest reasonable interpretation, the method can involve determining if the 
In regard to defining a new function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter by an approximation curve passing through the end points of the value range for the said standard workflow setting parameter, El-Zehiry discloses “The learnt manifold, either the actual manifold or the fit approximation, is used to project values of the acquisition parameters to the lower dimensional virtual parameter space or manifold in act 32” [0040]. In order for the manifold to be learnt, under broadest reasonable interpretation, the manifold had to have been trained with changes to the virtual parameters. In this case, since the fit approximation can be used to project values of the acquisition parameters to a lower dimensional virtual parameter space, under broadest reasonable interpretation, a new function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter can be defined by an approximation curve (i.e. fit approximation) passing through the end points of the value range for the said standard workflow setting parameter.
In regard to substituting the previous function with the new function and using the new function for determining the values of the standard workflow setting parameter and a function of the image appearance feature control parameter, El-Zehiry discloses “The manifold is machine learnt, experimentally determined, or found by theoretical application” [0033], “In an example with a curve function for the manifold, there are only two directions” [0079] and “Where the incremented virtual parameters have values that are the same as a sample stored in the database, the corresponding values of the acquisition parameters are provided by look-up functions. From the database of pairings (x, y), the back projection Xa that corresponds to the adjusted set of low-d parameters Ya is obtained” [0066]. Since the manifold can be a curve function, the manifold can be experimentally determined, and the virtual parameters can be incremented based on samples stored in the database, under broadest 
In regard to claim 14, El-Zehiry teaches an “Image appearance feature control user interface comprising, a control input organ operable by the user univocally associated to at least one image appearance feature, for setting the value of the corresponding image appearance feature control parameter according to a desired setting of the corresponding image appearance feature” [0058, 0059, 0078]; “the said control input organ having two extreme positions each one being related to at least one of two extreme conditions of the said image appearance feature while in the intermediate positions of the control input organ between the said two extreme positions continuously or discretely varying image appearance is set relating to the said image appearance feature as a function of the variation of the value of the corresponding image appearance feature control parameter caused by varying the position of the said control input organ between the said two extreme positions” [0018]; “the image appearance feature control parameter being a function of a combination of standard workflow setting parameters of the ultrasound scanner which influence the corresponding image appearance feature such that by operating the control input organ in order to vary the image appearance feature determined by a certain value of the image appearance control parameter the corresponding values of the combination of the standard workflow setting parameters determined the requested condition of the image appearance feature are automatically set” [0030, 0080, 0059].
In regard to an image appearance feature control user interface comprising a control input organ operable by the user univocally associated to at least one image appearance feature, for setting the value of the corresponding image appearance feature control parameter according to a desired setting of the corresponding image appearance feature, El-Zehiry discloses “Any number of virtual 
In regard to the said control input organ having two extreme positions each one being related to at least one of two extreme conditions of the said image appearance feature while in the intermediate positions of the control input organ between the said two extreme positions continuously or discretely varying image appearance is set relating to the said image appearance feature as a function of the variation of the value of the corresponding image appearance feature control parameter caused by varying the position of the said control input organ between the said two extreme positions, El-Zehiry discloses “Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” 
In regard to the image appearance feature control parameter being a function of a combination of standard workflow setting parameters of the ultrasound scanner which influence the corresponding image appearance feature, El-Zehiry discloses “To more conveniently change the settings, a manifold space is used for all of a sub-set of the acquisition parameters. In act 32, the values of the vector X or other acquisition parameters are projected to one or more virtual parameters with a manifold relationship. The dimensionality of the acquisition parameter space is reduced to the dimensionality of the manifold space, such as reducing four acquisition parameters to two virtual parameters” [0030]. Furthermore, El-Zehiry discloses “Increments along the manifold represent gradual changes in the visual quality of the images from the ultrasound data. The manifold is a smooth surface, curve, or representation of the relationship amongst the acquisition parameters” [0080]. In this case, since the manifold represents the relationship amongst the acquisition parameters and the increments along the manifold cause a change in the visual quality of images, under broadest reasonable interpretation the 
In regard to operating the control input organ in order to vary the image appearance feature determined by a certain value of the image appearance control parameter the corresponding values of the combination of the standard workflow setting parameters determined the requested condition of the image appearance feature are automatically set, El-Zehiry discloses “The change is made by the user. For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to me made for the imaging. Rather than indicating a change in the focus, frequency, or depth, the user indicated a change in imaging generally or of the virtual parameter. In another embodiment, the change is automatic. A processor causes in incremental change to occur” [0059]. In this case, since a change can be made by the user with a knob (i.e. the control input organ) under broadest reasonable interpretation, the control input organ can be operated in order to vary the image appearance feature determined by a certain value of the image appearance control parameter. Furthermore, since the change can be performed automatically by a processor under broadest reasonable interpretation, the corresponding values of the combination of the standard workflow setting parameters (i.e. the virtual parameters in the manifold space) determined the requested condition of the image appearance feature can be automatically set. 
In regard to claim 15, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “in which the same control input organ is associated for controlling two or more image complementary appearance features whose image feature control 
In regard to the same control input organ being associated for controlling two or more image complementary appearance features whose image feature control parameters are the function of an identical combination of standard workflow setting parameter of the ultrasound system and coupling the said image appearance features control parameter to a single image feature control parameter influencing the said image appearance features, El-Zehiry discloses “Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjust the four acquisition parameters” [0018]. In this case, since the knobs of the one or more virtual or manifold parameters can be adjusted to simultaneously adjust four acquisition parameters, under broadest reasonable interpretation, the same control input organ (i.e. knob) associated for controlling two or more image complementary appearance features whose image feature control parameters are the function of an identical combination of standard workflow setting parameter of the ultrasound system. Furthermore, in regard to coupling the said image appearance features control parameter to a single image feature control parameter influencing the said image appearance 
In regard to defining a correlation function between the corresponding image appearance feature control parameter and the control input organ position, El-Zehiry discloses “In act 4, the quality scores are compared. […] One score is for the initial settings of the acquisition parameter and the other score is for the subsequent projected setting of the acquisition parameters” [0070], “The comparison used any function, such as finding a maximum or minimum” [0071] and “The settings associated with the higher quality are used for subsequent scanning. For example, a threshold quality level is used. If the score is above the threshold, the setting of the acquisition parameters is complete and on-going scanning is performed” [0073]. In this case, under broadest reasonable interpretation, the setting for the acquisition parameters is related to the position of the control input organ. Therefore, the score for the initial settings of the acquisition parameter constitutes an image appearance that corresponds to an initial position of the control input organ and the subsequent projected settings of the acquisition parameters constitute an image appearance that corresponds to a second position of the control input organ. Since the comparison of the settings can use any function, and settings associated with higher quality are above a threshold level under broadest reasonable interpretation, this function can define a correlation between the corresponding image appearance feature control parameter and the control input organ position associated with the settings used to acquire the image.
In regard to the control input organ having two extreme positions such at one end position of the control input organ a first of the said two image appearance feature prevails and at the opposite end 
In regard to claim 16, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “comprising with a control input organ for one or more of the following couple of complementary image appearance features: Penetration-resolution ratio; speed-detail ratio; smooth-control ratio.” [0018, 0025].
In regard to the control input organ for one or more of the following couple of complementary image appearance features, El-Zehiry discloses “Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018]. As stated previously, the knob constitutes a control input organ. Furthermore, in regard to a penetration-resolution ratio, El-Zehiry discloses “Various characteristics of the scan may be set. […] The depth along each scan line at which samples are obtained 
In regard to claim 17, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “in which the control input organs are chosen from the following group: electronically, electrostatically or mechanically hand operable physical control organs such as cursors or knobs or the like, or virtual, hand, gesture or voice operable organs of combination thereof, or graphically represented organs on a screen or on a touchscreen interface” [0018, 0059]. 
In regard to the control input organ being chosen from the listed devices, El-Zehiry discloses “Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018] and “The change is made by the user, For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to be made for imaging” [0059]. In this case, since the user can adjust the knobs of one or more virtual or manifold parameters and the knob can be rotated to make changes for imaging, under broadest reasonable interpretation, the control input organ can be an electronically, electrostatically or mechanically hand operable physical control organ such as a knob.   
In regard to claim 19, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “comprising a processor configured to carry out the 
In regard to a processor, El-Zehiry discloses “A processor of the system, processor of an ultrasound imaging system, or other processor implements software to perform one or more of the acts of FIG. 1” [0019]. Therefore, the system includes a processor that can carry out specific functions.
In regard to computing a function describing the relation of the values of the corresponding image appearance feature control parameter and the values of each of the standard workflow setting parameters defining the image appearance feature associated to a value of the image feature control 
Alternatively, in regard to determining the values of each of the standard workflow setting parameters defining the image appearance feature associated to a value of the image feature control parameter by addressing a database or a look-up table saved in a memory of the processor and comprising an array of the values of the corresponding image appearance feature control parameter and the values of each of the standard workflow setting parameters defining the image appearance feature associated to a value of the image feature control parameter which values are empirically or experimentally determined, for determining the value of each image feature control parameter to the value of the standard workflow setting parameters of a combination of standard workflow setting parameters influencing the said image feature, El-Zehiry discloses “A manifold of the scan variables 
In regard to varying automatically the value of the one or more of the said standard workflow setting parameters of the combination of standard workflow setting parameters influencing an image appearance feature as a function of a variation of the value of the corresponding image appearance feature control parameters for obtaining the image appearance feature variation requested by the variation of the said image appearance control parameter, El-Zehiry discloses “In act 36 , a new manifold parameter value is selected. One or more of the manifold parameters is set differentially […] This change is not a one-to-one change of a particular acquisition parameter, but a change in the virtual parameter along the manifold or in the manifold space. Any number of virtual parameters may be simultaneously changed or changed prior to acquiring another or next set of ultrasound data” [0058] and “In another embodiment, the change is automatic. A processor causes an incremental change to occur” [0059]. In this case, since changes can be made to the virtual parameters along the manifold (i.e. the standard workflow setting parameters) and the change in the virtual parameter may be done automatically by a processor, under broadest reasonable interpretation, the method involves varying automatically the value of the one or more of the said standard workflow setting parameters of the combination of 
In regard to visualizing of the image with the requested image appearance feature, El-Zehiry discloses “One or more images representing the scanned patient are displayed. The image represents a sufficient or best quality as determined by variation of manifold parameters in the manifold space. Images associated with different settings of the scan variables may be displayed. Alternatively, images associated with the automatically tuned scan variables are displayed” [0095]. An image that represents a sufficient or best quality image, under broadest reasonable interpretation, would be requested to be visualized. Since one or more images representing a sufficient or best quality image can be displayed based on the determined manifold parameters (i.e. standard workflow setting parameters), under broadest reasonable interpretation, the processor is capable of visualizing of the image with the requested image appearance feature.
In regard to claim 20, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “characterized in that is comprises also input control organs of the standard workflow setting parameters for modifying the value of at least one of the standard workflow setting parameters of the combination of standard workflow setting parameters defining an image appearance feature control parameter corresponding to a certain value of the said image appearance feature control parameter with respect to a factory defined value” [0018, 0029, 0031]; and “a processor configured for storing a continuity/discontinuity threshold for the modified value relatively to the function describing the relation between the image appearance feature control parameter and the standard workflow setting parameter and determining by comparing with the aid continuity/discontinuity threshold if the modified values determine a discontinuity in the function 
In regard to input control organs of the standard workflow setting parameter, El-Zehiry discloses “Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018]. As established previously, the virtual parameters (i.e. manifold parameters) constitute standard workflow setting parameters. Therefore, since the knobs of one or more of the virtual parameters can be adjusted, these knobs constitute input control organs for the standard workflow setting parameters. 
In regard to modifying the value of at least one of the standard workflow setting parameters of the combination of standard workflow setting parameters defining an image appearance feature control parameter corresponding to a certain value of the said image appearance feature control parameter with respect to a factory defined value, El-Zehiry discloses “The settings may be altered while still scanning in the same mode. For example, default settings are used for B-mode imaging” [0029] and “altering a value of one virtual parameter may be associated with changing values of any number of acquisition parameters” [0031]. As stated previously the virtual parameters associated with the manifold space and therefore constitute standard workflow setting parameters. Since the settings may 
In regard to a processor configured for storing a continuity/discontinuity threshold for the modified value relatively to the function describing the relation between the image appearance feature control parameter and the standard workflow setting parameter, El-Zehiry discloses “A processor of the system, processor of an ultrasound imaging system, or other processor implements software to perform one or more of the acts of FIG. 1” [0019]. Therefore, the system includes a processor. Furthermore, El-Zehiry discloses “The memory 22 may store processed data. For example, the results of filtering, input feature calculations, scoring, increments, vectors, constants, variables, values of variables, or other information are stored. Thresholds, weights, or other information may be stored” [0091]. Since the processor can access the information stored in the memory, the memory can store a threshold and the processor and memory are both “part of a medical imaging system, such as the diagnostic of therapy ultrasound system 16, or other system” [0083], under broadest reasonable interpretation the processor can be configured for storing a continuity/discontinuity threshold modified value relatively to the function describing the relation between the image appearance feature control parameter and the standard workflow setting parameter
In regard to determining a continuity/discontinuity threshold for the modified value relatively to the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter, El-Zehiry discloses “The settings associated with the higher quality are used for subsequent scanning. For example a threshold quality level is used. If the score is above the threshold, the setting of the acquisition parameters is complete and on-going scanning is 
In regard to determining by comparing with the said continuity/discontinuity threshold if the modified values determine a discontinuity in the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter, El-Zehiry discloses “In act 44, the quality scores are compared. […] One score is for the initial settings of the acquisition parameters and the other score is for the subsequent projected settings of the acquisition parameters” [0070]; “The comparison used any function, such as finding a maximum or minimum. A difference or ratio may be determined. In one example a higher one of the scores is determined where higher indicates better quality” [0071] and “If the score is not above the threshold of the user desires further quality improvement, the user may further adjust the values of the virtual parameters” [0074]. In this case, since the quality scores can be compared with the threshold quality level and further adjustments can be made if the score is not above this threshold, this indicates that the modified values of the standard workflow setting parameters resulted in a lower quality image. Imaging data that is subject to discontinuities produce images that are of lower quality. In this case, since imaging data that 
In regard to defining a new function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter by an approximation curve passing through the end points of the value range for the said standard workflow setting parameter, El-Zehiry discloses “The learnt manifold, either the actual manifold or the fit approximation, is used to project values of the acquisition parameters to the lower dimensional virtual parameter space or manifold in act 32” [0040]. In order for the manifold to be learnt, under broadest reasonable interpretation, the manifold had to have been trained with changes to the virtual parameters. In this case, since the fit approximation can be used to project values of the acquisition parameters to a lower dimensional virtual parameter space, under broadest reasonable interpretation, a new function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter can be defined by an approximation curve (i.e. fit approximation) passing through the end points of the value range for the said standard workflow setting parameter.
In regard to the processor being configured to substitute the previous function with the new function and using the new function for determining the values of the standard workflow setting parameter and a function of the image appearance feature control parameter, El-Zehiry discloses “The manifold is machine learnt, experimentally determined, or found by theoretical application” [0033], “In an example with a curve function for the manifold, there are only two directions” [0079] and “Where the incremented virtual parameters have values that are the same as a sample stored in the database, the corresponding values of the acquisition parameters are provided by look-up functions. From the database of pairings (x, y), the back projection Xa that corresponds to the adjusted set of low-d 
In regard to claim 22, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches an “Ultrasound system comprising an image appearance feature control interface according to claim 14, which ultrasound imaging system comprises:” [0082, 0059]; “an ultrasound probe including an array of transducer elements transforming electric input signals in acoustic transmit signals and transforming acoustic echo signals in electric receive signals” [0085, 0084]; “a transmit beamformer generating the driving input signals for the transducer elements according to a transmit scheme for driving the transducer array to transmit a plurality of transmit beams from an array transducer” [0084]; “a receive beamformer including a receive signals processing unit configured to process the echo signals received in response to the transmit beams to produce a plurality of receive lines of echo signals” [0084]; “a signal processing unit processing the echo signals in order to extract image data from the said echo signals” [0097]; “an image generation unit producing an image using the said image data” [0101]; “an image display” [0094]; “and an image user input interface for visualizing data images and messages from the ultrasound system to the user and for inputting control settings or selection of operative conditions and or imaging modes or other input data by the user to the ultrasound system, the said image user interface comprising further:” [0082, 0059]; “a control input organ operable by the user univocally, associated to at least one image appearance feature of the image printed on the image display, for setting the value of the corresponding image appearance feature control parameter according to a desired setting of the 
In regard to an ultrasound system comprising an image appearance feature control interface according to claim 14, El-Zehiry discloses “The system 10 includes an ultrasound system 16, a transducer 18, a processor 20, a memory 22, and a display 24” [0082]. Therefore, an ultrasound system is provided. Furthermore in regard to an image appearance feature control interface, El-Zehiry discloses “Additional, different or fewer components may be provided. […] As another example, a user interface is provided” [0082]. Additionally, El-Zehiry discloses “The change is made by the user. For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to be made for imaging” [0059]. Therefore, since the ultrasound system can include a user interface and changes can be made by the user with a knob and/or user interface, under broadest reasonable interpretation, the ultrasound system can include an image appearance feature control interface.
In regard to an ultrasound probe including an array of transducer elements transforming electric input signals in acoustic transmit signals and transforming acoustic echo signals in electric receive 
In regard to a transmit beamformer generating the driving input signals for the transducer elements according to a transmit scheme for driving the transducer array to transmit a plurality of transmit beams from an array transducer, El-Zehiry discloses “Transmit and receive beamformers relatively delay and apodize signals for different elements of the transducer 18. The beamformers operate at transmit and receive frequencies to sample over scan lines at various depths. The transmit beamformer focuses to one or more locations along each scan line, and the receive beamformer operates with a dynamic receive focus that changes as a function of time to sample along the scan line” [0084]. Therefore, since the transmit beamformer can focus signals to one or more locations along the scan line, under broadest reasonable interpretation, the system includes a transmit beamformer that is capable of generating the driving signals for the transducer elements according to a transmit scheme for driving the transducer array to transmit a plurality of transmit beams from an array transducer. 

In regard to a signal processing unit processing the echo signals in order to extract image data from the said echo signals, El-Zehiry discloses “The processor 20 is a single device or multiple devices operating in serial, parallel, or separately. The processor 20 may be a main processor of a computer, such as a laptop or desktop computer, or may be a processor form handling some tasks in a larger system, such as in an imaging system. The processor 20 is configured by instructions, designs, hardware, and/or software to be able to perform the acts discussed herein, such as projecting between a manifold space and a scan variable space and ranking data” [0097]. Since the processor 20 can be a single device or multiple devices and the processor can be configured by instructions, designs and hardware and/or software to perform acts of the method, under broadest reasonable interpretation, the processor 20 constitutes a signal processing unit which is capable of processing the echo signals in order to extract image data from the said echo signals acquired by the transducer elements.
In regard to an image generation unit producing an image using the said image data, El-Zehiry discloses “Using the processor 20, slight adjustments in the set of the parameters are made by taking 
In regard to an image display, El-Zehiry discloses “The display 24 is a monitor, LCD, projector, plasma display, CRT, printer, or other now known or later developed device for outputting visual information. The display 24 received images, graphics, and other information from the processor 20, memory 22, or ultrasound system 16” [0094]. Since the display 24 can receive images from the processor 20, under broadest reasonable interpretation, the display 24 constitute an image display.
In regard to an image user input interface for visualizing data images and messages from the ultrasound system to the user and for inputting control settings or selection of operative conditions and or imaging modes or other input data by the user to the ultrasound system, El-Zehiry discloses “FIG. 2 shows a system for tuning ultrasound acquisition parameters. The system 10 includes an ultrasound system 16, a transducer 18, a processor 20, a memory 22, and a display 24. […] Additional, different, or fewer components may be provided. […] As another example, a user interface is provided” [0082]. Furthermore, El-Zehiry discloses “For example, the user rotates a knob, alters a setting in a user interface, or indicated another change to be made for imaging” [0059]. Since the system 10 can include a user interface and the user can alter a setting in a user interface for a change to be made for imaging, under broadest reasonable interpretation, the user interface constitutes an image user input interface that can be used for visualizing data images and messages from the ultrasound system to the user and 
In regard to a control input organ operable by the user univocally associated to at least one image appearance feature of the image printed on the display, for setting the value of the corresponding image appearance feature control parameter according to a desired setting of the corresponding image appearance feature, El-Zehiry discloses “Any number of virtual parameters may be simultaneously changed or changed prior to acquiring another or next set of ultrasound data” [0058] and “The change is made by the user. For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to me made for the imaging. Rather than indicating a change in the focus, frequency, or depth, the user indicated a change in imaging generally or of the virtual parameter” [0059]. Therefore, the system includes a knob and/or user interface for changing imaging parameters. Furthermore, El-Zehiry discloses “If the score is getting worse, the direction of alteration along the manifold is changed in act 54” [0078]. In this case, when the score is worse, this indicates that the quality of the image has decreased and therefore, would require the user to make a change to the virtual parameters used to acquire the ultrasound data in subsequent imaging. In this case, since changes can be made in order to acquire the ultrasound data and the change can be made by a user rotating a knob or altering the settings in a user interface, under broadest reasonable interpretation, the system includes an image appearance feature control user interface comprising a control input organ (i.e. knob) operable by the user which is univocally associated to at least one image appearance feature and is capable of setting the value of the corresponding image appearance feature control parameter according to a desired setting of the corresponding image appearance feature.
In regard to the said control input organ having two extreme positions each one being related to at least one of two extreme conditions of the said image appearance feature while in the intermediate positions of the control input organ between the said two extreme positions continuously or discretely 
In regard to the image appearance feature control parameter being a function of a combination of standard workflow setting parameters of the ultrasound scanner which influence the corresponding image appearance feature, El-Zehiry discloses “To more conveniently change the settings, a manifold space is used for all of a sub-set of the acquisition parameters. In act 32, the values of the vector X or other acquisition parameters are projected to one or more virtual parameters with a manifold relationship. The dimensionality of the acquisition parameter space is reduced to the dimensionality of 
In regard to operating the control input organ in order to vary the image appearance feature determined by a certain value of the image appearance control parameter the corresponding values of the combination of the standard workflow setting parameters determined the requested condition of the image appearance feature are automatically set, El-Zehiry discloses “The change is made by the user. For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to me made for the imaging. Rather than indicating a change in the focus, frequency, or depth, the user indicated a change in imaging generally or of the virtual parameter. In another embodiment, the change is automatic. A processor causes in incremental change to occur” [0059]. In this case, since a change can be made by the user with a knob (i.e. the control input organ) under broadest reasonable interpretation, the control input organ can be operated in order to vary the image appearance feature determined by a certain value of the image appearance control parameter. Furthermore, since the change can be performed automatically by a processor under broadest reasonable interpretation, the 
In regard to claim 23, due to its dependence on claim 22, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “characterized in that it comprises electronically, electrostatically or mechanically hand operable physical control organs such as cursors or knobs or the like, or the control input organs are virtual, hand, gesture or voice operable organs or graphically represented on a screen of on a touch screen interface” [0018, 0059].
In regard to the ultrasound system including electronically, electrostatically or mechanically hand operable physical control organs such as cursors or knobs or the like, or the control input organs are virtual, hand, gesture or voice operable organs or graphically represented on a screen of on a touch screen interface, El-Zehiry discloses ““Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018] and “The change is made by the user, For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to be made for imaging” [0059]. In this case, since the user can adjust the knobs of one or more virtual or manifold parameters and the knob can be rotated to make changes for imaging, under broadest reasonable interpretation, the control input organ can be an electronically, electrostatically or mechanically hand operable physical control organ such as a knob.   
In regard to claim 24, due to its dependence on claim 22, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “characterized in that is comprises a processor to which the user interface is connected” [0082], “the processor being configured to alternatively computing a function describing the relation of the values of the corresponding image appearance 
In regard to a processor to which a user interface is connected, El-Zehiry discloses “The system 10 includes an ultrasound system 16, a transducer 18, a processor 20, a memory 22, and a display 24. […] Additional, different, or fewer components may be provided. […] As another example, a user interface is provided” [0082]. Since the system 10 can include a processor and a user interface, under broadest reasonable interpretation, the user interface can be connected to the processor.
In regard to computing a function describing the relation of the values of the corresponding image appearance feature control parameter and the values of each of the standard workflow setting 
Alternatively, in regard to determining the values of each of the standard workflow setting parameters defining the image appearance feature associated to a value of the image feature control parameter by addressing a database or a look-up table saved in a memory of the processor and comprising an array of the values of the corresponding image appearance feature control parameter and the values of each of the standard workflow setting parameters defining the image appearance feature associated to a value of the image feature control parameter which values are empirically or experimentally determined, for determining the value of each image feature control parameter to the value of the standard workflow setting parameters of a combination of standard workflow setting 
In regard to varying automatically the value of the one or more of the said standard workflow setting parameters of the combination of standard workflow setting parameters influencing an image appearance feature as a function of a variation of the value of the corresponding image appearance feature control parameters for obtaining the image appearance feature variation requested by the variation of the said image appearance control parameter, El-Zehiry discloses “In act 36 , a new manifold parameter value is selected. One or more of the manifold parameters is set differentially […] This change is not a one-to-one change of a particular acquisition parameter, but a change in the virtual parameter along the manifold or in the manifold space. Any number of virtual parameters may be simultaneously changed or changed prior to acquiring another or next set of ultrasound data” [0058] and “In another embodiment, the change is automatic. A processor causes an incremental change to occur” [0059]. In this case, since changes can be made to the virtual parameters along the manifold (i.e. the standard workflow setting parameters) and the change in the virtual parameter may be done automatically by a processor, under broadest reasonable interpretation, the method involves varying automatically the 
In regard to visualizing of the image with the requested image appearance feature, El-Zehiry discloses “One or more images representing the scanned patient are displayed. The image represents a sufficient or best quality as determined by variation of manifold parameters in the manifold space. Images associated with different settings of the scan variables may be displayed. Alternatively, images associated with the automatically tuned scan variables are displayed” [0095]. An image that represents a sufficient or best quality image, under broadest reasonable interpretation, would be requested to be visualized. Since one or more images representing a sufficient or best quality image can be displayed based on the determined manifold parameters (i.e. standard workflow setting parameters), under broadest reasonable interpretation, the method involves visualizing of the image with the requested image appearance feature.
In regard to claim 25, due to its dependence on claim 22, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “characterized in that is comprises an image control user interface for controlling image appearance features in ultrasound systems having additionally input control organs of the standard workflow setting parameters, the said input control organs allowing to modifying the value of at least one of the standard workflow setting parameters of the combination of standard workflow setting parameters defining an image appearance feature control parameter corresponding to a certain value of the said image appearance feature control parameter with respect to a factory defined value” [0018, 0029, 0031]; and “a processor communicating with the input control organ and configured for: reading the modified value of the standard workflow setting parameter; 
In regard to an image control user interface for controlling image appearance features in ultrasound systems having additionally input control organs of the standard workflow setting parameters, El-Zehiry discloses “Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g., one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018]. As stated previously, the virtual parameters constitute the standard workflow setting parameters. In order for the clinician to adjust the knobs of one or more virtual or manifold parameters in order to adjust the acquisition parameters (i.e. relating to the image appearance features), under broadest reasonable interpretation, an image control user interface had to have been present with additional input control organs (i.e. knobs) of the standard workflow setting parameters.

In regard to a processor communicating with the input control organ, El-Zehiry discloses “The system 10 includes an ultrasound system 16, a transducer 18, a processor 20, a memory 22, and a display 24. […] Additional, different, or fewer components may be provided. […] As another example, a user interface is provided” [0082]. Since the system 10 can include a processor and a user interface, under broadest reasonable interpretation, the user interface can be connected to the processor.
In regard to the processor reading the modified value of the standard workflow setting parameter, El-Zehiry discloses “Using the processor 20, slight adjustments in the set of the parameters are made by taking steps towards the manifold of the good parameter space until reaching the manifold. The parameters are adjusted further by taking infinitesimal steps along the manifold and projecting back to the high dimensional space to find the corresponding set of values for scan variables. These steps are repeated until a good quality image is captured” [0101]. In this case, in order to make 
In regard to a processor configured for storing a continuity/discontinuity threshold for the modified value relatively to the function describing the relation between the image appearance feature control parameter and the standard workflow setting parameter, El-Zehiry discloses “A processor of the system, processor of an ultrasound imaging system, or other processor implements software to perform one or more of the acts of FIG. 1” [0019]. Therefore, the system includes a processor. Furthermore, El-Zehiry discloses “The memory 22 may store processed data. For example, the results of filtering, input feature calculations, scoring, increments, vectors, constants, variables, values of variables, or other information are stored. Thresholds, weights, or other information may be stored” [0091]. Since the processor can access the information stored in the memory, the memory can store a threshold and the processor and memory are both “part of a medical imaging system, such as the diagnostic of therapy ultrasound system 16, or other system” [0083], under broadest reasonable interpretation the processor can be configured for storing a continuity/discontinuity threshold modified value relatively to the function describing the relation between the image appearance feature control parameter and the standard workflow setting parameter
Furthermore, in regard to determining a continuity/discontinuity threshold for the modified value relatively to the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter such that it can be stored by the processor, El-Zehiry discloses “The settings associated with the higher quality are used for subsequent scanning. For example a threshold quality level is used. If the score is above the threshold, the setting of the acquisition parameters is complete and on-going scanning is performed” [0073] and “If the score is 
In regard to determining by comparing with the said continuity/discontinuity threshold if the modified values determine a discontinuity in the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter, El-Zehiry discloses “In act 44, the quality scores are compared. […] One score is for the initial settings of the acquisition parameters and the other score is for the subsequent projected settings of the acquisition parameters” [0070]; “The comparison used any function, such as finding a maximum or minimum. A difference or ratio may be determined. In one example a higher one of the scores is determined where higher indicates better quality” [0071] and “If the score is not above the threshold of the user desires further quality improvement, the user may further adjust the values of the virtual parameters” [0074]. In this case, since the quality scores can be compared with the threshold quality level and further adjustments can be made if the score is not above this threshold, this indicates that the modified values of the standard workflow setting parameters resulted in a lower quality image. Imaging data that is subject to discontinuities produce images that are of lower quality. In this case, since imaging data that 
In regard to executing a software for numerically computing a new function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter by an approximation curve passing through the end points of the value range for the said standard workflow setting parameter, El-Zehiry discloses “The learnt manifold, either the actual manifold or the fit approximation, is used to project values of the acquisition parameters to the lower dimensional virtual parameter space or manifold in act 32” [0040]. In order for the manifold to be learnt, under broadest reasonable interpretation, the manifold had to have been trained with changes to the virtual parameters. In this case, since the fit approximation can be used to project values of the acquisition parameters to a lower dimensional virtual parameter space, under broadest reasonable interpretation, a new function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter can be defined by an approximation curve (i.e. fit approximation) passing through the end points of the value range for the said standard workflow setting parameter.
In regard to the processor being configured to substitute the previous function with the new function and using the new function for determining the values of the standard workflow setting parameter and a function of the image appearance feature control parameter, El-Zehiry discloses “The manifold is machine learnt, experimentally determined, or found by theoretical application” [0033], “In an example with a curve function for the manifold, there are only two directions” [0079] and “Where the incremented virtual parameters have values that are the same as a sample stored in the database, the corresponding values of the acquisition parameters are provided by look-up functions. From the 
In regard to claim 26, El-Zehiry teaches a “Method for generating an image appearance control end user interface in ultrasound systems comprising the following steps:” [0006, 0017, 0058, 0059]; defining a set of independent image appearance features, which may be as non limiting example one or more of the following: contrast-smooth, penetration-resolution, speed-detail” [0025]; “analyzing the dependency of each of the said image appearance features from one or more ultrasound system standard workflow setting parameters related to the physics of the imaging process, which may be as non-limiting example one or more of the following: Persistence, Image Field of view, Enhancement, X-view-Smooth, Xview-Enhancement, Mview settings, Number of view lines, Xview Details, Dynamic range, XView-Balance, Frequency, Line density, Gray Map settings, Dynamic compression, fundamental Mode, Tei Mode” [0035, 036, 0040]; “for each image appearance feature defining an image appearance feature control parameter as a function of the combination of one or more of the said standard workflow setting parameters resulting from the dependency analysis of the previous step” [0058]; “for each image appearance feature, generating a correlation between the variation of the value of the corresponding image appearance feature control parameter” [0041]; “for each image appearance feature, generating a correlation between the values of the image appearance feature control parameter and the values of the said standard workflow setting parameters defining the said image appearance feature control parameter” [0042].

In regard to defining a set of independent image appearance features, El-Zehiry discloses “Various characteristics of the scan may be set. […] The depth along each scan line at which samples are obtained is set. As another example, the transmit frequency is set. Lower frequencies are associated with lower resolution imaging but greater penetration depth. […] Greater resolution but less depth may 
In regard to analyzing the dependency of each of the said image appearance features from one or more ultrasound system standard workflow setting parameters related to the physics of the imaging process, El-Zehiry discloses “The scans are associated with desirable, good, best, or sufficient combination of values of the acquisition parameters. Different combination are included within the set. For example, to construct the manifold of the good parameter space, 32 different sets of four parameters (e.g. focus depth, transmit frequency, scan depth and receive frequency) that produce images rated as “good” by a clinical expert are set in the set of images” [0035] and “A good parameter set may be used to scan different organs or different subjects” [0036]. Furthermore, El-Zehiry discloses “The learnt manifold, either the actual manifold of the fit approximation, is used to project values of the acquisition parameters to the lower dimensional virtual parameter space or manifold in act 32” [0040]. Therefore, the manifold can be trained to map the image appearance features to good parameters for imaging. In this case, in order for the good parameters to be used to scan different organs or subjects, under broadest reasonable interpretation, the constructed manifold of good parameters had to have analyzed the dependence of each of the said image appearance features (i.e. the focus depth, transmit frequency, scan depth, and receive frequency) from one or more ultrasound system standard workflow setting parameters related to the physics of the imaging process, in order to scan with acquisition parameters that would result in good images. Therefore under broadest reasonable interpretation, the method is capable of analyzing the dependency of each of the said image appearance features from one 
In regard to for each image appearance feature defining an image appearance feature control parameter as a function of the combination of one or more of the said standard workflow setting parameters resulting from the dependency analysis of the previous step, El-Zehiry discloses “In act 36 a new virtual parameter value is selected. One or more of the manifold parameters is set differentially. This adjustment occurs in the lower dimensional space than the acquisition parameters. For example, one or more of the Y values is changed. This change is not a one-to-one change of a particular acquisition parameter, but is a change in the virtual parameter along the manifold or in the manifold space” [0058]. In this case, since the change can be made to the virtual parameter in order to make an adjustment to the acquisition parameter, under broadest reasonable interpretation, an image appearance feature control parameter had to have been defined as a function of the combination of one or more of the said standard workflow setting parameters resulting from the dependency analysis of the previous step.
In regard to for each image appearance feature, generating a correlation between the variation of the value of the corresponding image appearance feature control parameter, El-Zehiry discloses “Where the database does not include an exact match for the values of the acquisition parameters, the projection is performed using weighting. Weight, α, are calculated using the acquisition parameter values. […] Other weight calculations may be used to determine a relationship of the input feature vector X of the values being used with the sample feature vectors stored in the database” [0041]. By definition a correlation is a calculation which serves to establish a relationship or connection between two or more measurements. Furthermore, by definition a weighting factor (i.e. weight) can be applied to a specific value such that it compensated for factors such as distortion and the weight can convert a value such that a relationship can be created between it and another value. In order to perform a 
In regard to for each image appearance feature, generating a correlation between the values of the image appearance feature control parameter and the values of the said standard workflow setting parameters defining the said image appearance feature control parameter, El-Zehiry discloses “These weights from the acquisition parameter space are applied to the virtual parameter values of the manifold. The values stored in the database for the virtual parameters are weighted. The values to be weighted correspond to the paired k nearest neighbor identified in the acquisition parameter space” [0042]. As established previously, the process of performing a weighting operation, under broadest reasonable interpretation involves the generation of a correlation. In this case, since the weights from the acquisition parameter space (i.e. the image nature control parameter) can be applied to the virtual parameter of the manifold (i.e. the standard workflow setting parameters) under broadest reasonable interpretation, a correlation between the values of the image appearance feature control parameter and the values of the said standard workflow setting parameters defining the said image appearance feature control parameter had to have been generated.  
In regard to claim 27, due to its dependence on claim 26, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “comprising the further step of determining image appearance features which image feature control parameters are the function of an identical combination of standard workflow setting parameter of the ultrasound system and coupling the said image appearance features control parameter to a single image feature control parameter influencing the said image appearance features” [0018, 0065].
In regard to determining image appearance features which image feature control parameters are the function of an identical combination of standard workflow setting parameter of the ultrasound 
In regard to claim 28, due to its dependence on claim 26, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “comprising the further step of assigning a control input organ operable by the user for each control parameter for setting the value of the corresponding image appearance feature control parameter according to a desired setting of the image appearance feature, which control input organ had two extreme positions each one being related to one of two 
In regard to assigning a control input organ operable by the user for each control parameter for setting the value of the corresponding image appearance feature control parameter according to a desired setting of the image appearance feature, El-Zehiry discloses “The change is made by the user. For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to be made for imaging” [0059]. In this case since changes can be made for imaging by the user by rotating a knob, under broadest reasonable interpretation, the knob constitutes a control input organ that is operable by the user for each control parameter for setting the value of the corresponding image appearance feature control parameter according to a desired setting of the image appearance feature. Furthermore in regard to the control input organ being operable for each control parameter, El-Zehiry discloses “Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018]. Since the clinician can adjust a fewer number of knobs of one or more virtual or manifold parameters, under broadest reasonable interpretation, each control parameter for setting the value of the corresponding image appearance feature control parameter can be operated by the user according to a desired setting of the image appearance feature.
In regard to the control input organ having two extreme positions each one being related to one of two image appearance feature defined by the same combination of standard workflow setting 
In regard to claim 29, due to its dependence on claim 26, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “in which each standard workflow setting 
In regard to each standard workflow setting parameter of the combination being related to the image appearance feature control parameter by a function which may be different for each of the standard workflow setting parameters of the combination, El-Zehiry discloses “To more conveniently change the settings, a manifold space is used for all of a sub-set of the acquisition parameters. In act 32, the values of the vector X or other acquisition parameters are projected to one or more virtual parameters with a manifold relationship. The dimensionality of the acquisition parameter space is reduced to the dimensionality of the manifold space, such as reducing four acquisition parameters to two virtual parameters” [0030]. Furthermore, El-Zehiry discloses “the virtual parameters represent a relationship amongst combinations of acquisition parameters. Altering a value of one virtual parameter may be associated with changing values of any number of acquisition parameters” [0031]. As established previously, the acquisition parameters constitutes image appearance feature control parameters. In this case, since the acquisition parameters are projected to one or more virtual parameters with a manifold relationship, under broadest reasonable interpretation, the manifold relationship constitutes a function relating the image appearance feature control parameter to the standard workflow setting parameters. Furthermore, since the projection of the acquisition parameters to the one or more virtual parameters causes the dimensionality of the acquisition parameters is reduced so that a change in one of the virtual parameter results in a change in one or more of the acquisition parameters, under broadest reasonable interpretation, the image appearance feature control parameter (i.e. the acquisition parameter) can be expressed as a function of a combination of one or more of the standard workflow setting parameters (i.e. the virtual parameters associated with the manifold space) which may be different for each standard workflow setting parameter and each 
In regard to claim 30, due to its dependence on claim 26, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “comprising the steps of Generating a multidimensional space of standard setting parameters, having the number of dimensions corresponding to the number of the different standard setting parameters” [0038, 0098]; “the said multidimensional space being defined by a corresponding multidimensional array of data of the values of the said standard setting parameters and the combination of the said values in relation to the different image appearance features” [0038]; “defining each image appearance feature control parameter as a sub-space contained in the said multidimensional space having a reduced number of dimensions each one corresponding to an image appearance feature control parameter” [0027, 0028, 0030]; “the said sub space being determined by the combination of standard workflow setting parameters influencing the image feature appearance associated to an image feature control parameter and consisting in the sub array of the multidimensional array comprising the values of the said standard workflow setting parameters of the said combination of standard workflow setting parameters influencing the image feature appearance associated to an image feature control parameter” [0030, 0038].  
In regard to generating a multidimensional space of standard setting parameters, having the number of dimensions corresponding to the number of the different standard setting parameters, El-Zehiry discloses “The output of the manifold training is a database of pairings (x, y) where x is the high dimensional input feature vector and y is the low dimensional feature vector in the manifold space” [0038]. In this case, the high dimensional input vector corresponds to the acquisition parameters and the low dimensional feature vector represents the virtual parameters. In order for the manifold training to output a database of pairings, under broadest reasonable interpretation, a multidimensional space of 
In regard to the said multidimensional space being defined by a corresponding multidimensional array of data of the values of the said standard setting parameters and the combination of the said values in relation to the different image appearance features, El-Zehiry discloses “This database is a sampling of the manifold for discrete values of settings of x and corresponding settings of y. In the example above 32 different vectors x (i.e. high dimensional input feature vector representing the acquisition parameters) and corresponding 32 vectors y (i.e. low dimensional feature vector corresponding to the virtual parameters) are paired” [0038]. In this case, since the database can store the pairs of vectors related to the standard setting parameters (i.e. vector y) and the image appearance feature (i.e. vector x), under broadest reasonable interpretation, the database is a representation of the multidimensional space being defined by a corresponding multidimensional array of data (i.e. vector pairs) of the values of the said standard setting parameters and the combination of the said values in relation to the different image appearance features.
In regard to defining each image appearance feature control parameter as a sub-space contained in the said multidimensional space having a reduced number of dimensions each one corresponding to an image appearance feature control parameter, El-Zehiry discloses “For generating an 
In regard to the said sub space being determined by the combination of standard workflow setting parameters influencing the image feature appearance associated to an image feature control parameter and consisting in the sub array of the multidimensional array comprising the values of the said standard workflow setting parameters of the said combination of standard workflow setting parameters influencing the image feature appearance associated to an image feature control parameter, El-Zehiry discloses “A reduction from N by one or more is provided. Any number of virtual parameters less than N may be used” [0030]. As stated previously, the virtual parameters constitute standard workflow setting parameters. In this case, since the number of virtual parameters is less than N (i.e. the number of acquisition parameters that may be adjusted) and the acquisition parameters are projected to the virtual parameters, under broadest reasonable interpretation, the sub space of image 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over El-Zehiry US 20140221832 A1 as applied to claims 1-8, 11-12, 14-17, 19-30 above, and further in view of Park et al. US 20170156698 A1 “Park”.
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “wherein image appearance feature control parameters are set for the following image features combination: Penetration-resolution ratio […]” [0025].
In regard to the image appearance feature control parameters being set for the Penetration-resolution ratio, El-Zehiry discloses “Various characteristics of the scan may be set. […] The depth along each scan line at which samples are obtained is set. […] Lower frequencies are associated with lower resolution but greater penetration depth. […] By setting the focal depth near a region of interest, better signal-to-noise ratio may be provided in that region of interest” [0025]. Therefore, the depth can be set such that greater penetration is achieved at lower resolution, and conversely, the depth can be set such that lower penetration is achieved at a higher resolution. In this case, since various characteristics can be set and the focal depth can be set such that a better signal to noise ratio is achieved, under broadest reasonable interpretation, the image appearance feature control parameter can be set for an image feature combination including a penetration-resolution ratio.
El-Zehiry does not teach “speed-detail ratio” or “smooth-contrast ratio”.
Park teaches “speed-detail ratio” and “smooth-contrast ratio” [0025, 0064].
In regard to the speed-detail ratio and the smooth-contrast ratio, Park discloses “Any image generation parameters may be varied. An image generation parameter is a setting of the imaging system used to generate an image. In ultrasound the generation parameter may be a scan parameter, such as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of El-Zehiry so as to include the speed-detail ratio and the smooth-contrast ratio disclosed in Park in order to obtain images that are of high diagnostic quality. When performing ultrasound imaging, varying the generation parameters will result in a change in the appearance of the image. The speed-detail ratio, relating to the line density, and the smooth-contrast ratio, relating to the dynamic range and edge enhancement, are two image feature control parameters that influence the appearance of an ultrasound image, therefore it would be obvious to manipulate 
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “in which the penetration-resolution ratio image appearance feature control parameter is a function of the following standard workflow setting parameters: frequency, number of transmits” [0025].
In regard to the penetration-resolution ratio image appearance feature control parameter being a function of the standard workflow setting parameters: frequency and number of transmits, El-Zehiry discloses “Various characteristics of the scan may be set. […] The depth along each scan line at which samples are obtained is set. […] Lower frequencies are associated with lower resolution but greater penetration depth. […] By setting the focal depth near a region of interest, better signal-to-noise ratio may be provided in that region of interest […] Other acquisition parameters may include the aperture size, aperture synthesis, acoustic energy amplitude, acoustic energy phasing, flow sample count, pulse repetition interval or frequency, transmit waveform shape (e.g., square of sinusoidal), number of cycles, beam synthesis, or other now known of later developed beamformer, front-end, or other acquisition parameter” [0025]. Therefore, the depth can be set such that greater penetration is achieved at lower resolution (i.e. lower frequency), and conversely, the depth can be set such that lower penetration is achieved at a higher resolution (i.e. higher frequency). In this case, since various characteristics can be set and the focal depth can be set such that a better signal to noise ratio is achieved and the frequency and the number of cycles (i.e. transmits) can be set, under broadest reasonable interpretation, the penetration-resolution ratio image appearance feature control parameter can be a function of the frequency and the number of transmits.
El-Zehiry does not teach “the speed-detail ratio image appearance feature control parameter is a function of the following standard workflow setting parameters: Image field of view, Persistence, Line 
Park discloses the speed-detail ratio image appearance feature control parameter is a function of the following standard workflow setting parameters: Image field of view, Persistence, Line density, Number of view lines, and XView-details”; “the smooth-contrast ratio image appearance feature control parameter is a function of the following standard workflow setting parameters: Dynamic compression, dynamic range, enhancement, graymap settings, MView settings, Xview –balance, Xview-Smooth, XView-enhancement” [0025, 0064].
In regard to the speed-detail ratio image appearance feature control parameter and the smooth-contrast ratio image appearance feature control parameter being functions of the standard workflow setting parameters listed within the claim, Park discloses “Any image generation parameters may be varied. An image generation parameter is a setting of the imaging system used to generate an image. In ultrasound the generation parameter may be a scan parameter, such as frequency, line density, scan format, acoustic intensity, steering angle, depth, of other beamformer parameter. The generation parameter may be a post-processing or image processing parameter, such as a variable changed after beamformation and/or detection. Some example post-processing generation parameters include dynamic range, map selection (e.g., which gray or color scale), edge enhancement (e.g., binary or type), temporal filtering, spatial filtering, or combinations thereof […]” [0025] and  “Different, additional, or fewer B-mode processing parameters may be used, such as setting the dynamic range, edge enhancement or speckle reduction” [0029]. Furthermore, Park discloses “The images of the plurality are simultaneously displayed adjacent each other, such as in a grid. […] The difference in appearance may be due to differences in any characteristic, such as the images having varying contrast, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of El-Zehiry so as to include the speed-detail ratio and the smooth-contrast ratio disclosed in Park in order to obtain images that are of high diagnostic quality. When performing ultrasound imaging, varying the generation parameters will result in a change in the appearance of the image. The speed-detail ratio, relating to the line density, and the smooth-contrast ratio, relating to the dynamic range and edge enhancement, are two image feature control parameters that influence the appearance of an ultrasound image, therefore it would be obvious to manipulate these parameters to achieve a higher quality image. Combining the prior art elements according to known techniques would yield the predictable result of achieving higher quality ultrasound images. 
Claim 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over El-Zehiry US 20140221832 A1 as applied to claims 1-8, 11-12, 14-17, 19-30 above, and further in view of Francis et al. US 20150327838 A1 “Francis”.
In regard to claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, El-Zehiry does not teach “in which the definition of a new function is an approximation by a parabola coefficient method is carried out”.

In regard to the definition of a new function being an approximation by a parabola coefficient method, Francis discloses “The preferred approach uses a parabolic fitting method, where two orthogonal parabolic curves are fitted to the horizontal and vertical sum-of-squared-differences (SSD) error values along the optimum position, and the minimum for each of the fitted curves is located” [0094]. In this case, in order to perform a parabolic fitting method, under broadest reasonable interpretation, the method involves changing a coefficient associated with the function for the parabola. Therefore, under broadest reasonable interpretation, the definition of a new function as disclosed in El-Zehiry can be an approximation by a parabola coefficient method that is carried out.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of El-Zehiry such that the definition of a new function is an approximation by a parabola coefficient method in order to define a new function to depict the relationship between the image appearance feature control parameter and the standard workflow setting parameter. When the standard workflow setting parameter is changed such that it results in a discontinuity, the imaging data obtained will result in a lower quality image. By defining a new function, the change in the standard workflow setting parameter can be taken into account when determining the appearance image feature control parameter. A parabola coefficient method is one such method to perform curve fitting, therefore it would be obvious to try. Combining the prior art elements according to known techniques would result in redefining a function to relate the image appearance feature control parameter (i.e. the acquisition parameter) and the standard workflow setting parameters (i.e. the virtual parameters).
In regard to claim 21, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, El-Zehiry does not teach “characterized in that for the definition of a new function an approximation by a parabola coefficient method is carried out by the processor”.
Francis teaches “characterized in that for the definition of a new function an approximation by a parabola coefficient method is carried out by the processor” [0094].
In regard to the definition of a new function being an approximation by a parabola coefficient method, Francis discloses “The preferred approach uses a parabolic fitting method, where two orthogonal parabolic curves are fitted to the horizontal and vertical sum-of-squared-differences (SSD) error values along the optimum position, and the minimum for each of the fitted curves is located” [0094]. In this case, in order to perform a parabolic fitting method, under broadest reasonable interpretation, the method involves changing a coefficient associated with the function for the parabola. Therefore, under broadest reasonable interpretation, the definition of a new function as disclosed in El-Zehiry can be an approximation by a parabola coefficient method that is carried out.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the image appearance feature control user interface of El-Zehiry such that the definition of a new function is an approximation by a parabola coefficient method in order to define a new function to depict the relationship between the image appearance feature control parameter and the standard workflow setting parameter. When the standard workflow setting parameter is changed such that it results in a discontinuity, the imaging data obtained will result in a lower quality image. By defining a new function, the change in the standard workflow setting parameter can be taken into account when determining the appearance image feature control parameter. A parabola coefficient method is one such method to perform curve fitting, therefore it would be obvious to try. Combining the prior art elements according to known techniques would result in redefining a .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over El-Zehiry US 20140221832 A1 as applied to claims 1-8, 11-12, 14-17, 19-30 above, and further in view of Bjaerum et al. US 20170090571 A1 “Bjaerum”.
In regard to claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “comprising a processor unit […] the processing unit executing a software configured for printing on screen the icons representing the control organs and for animating the said control organs to change their aspect […]” [0019].
In regard to a processing unit executing a software configured for printing on screen the icons representing the control organs and for animating the said control organs to change their aspect, El-Zehiry discloses “A processor of the system, processor of an ultrasound imaging system, or other processor implements software to perform one or more of the acts of FIG. 1” [0019]. Therefore, the system includes a processor (i.e. processing unit) that can execute software.
El-Zehiry does not teach “and a touch screen display controlled by the said processing unit” or “for printing on screen the icons representing the control organs and for animating the said control organs to change their aspect operating them through the touch screen interface, thereby generating input signals for setting values for the image appearance feature control parameter associated to the control organ”.
Bjaerum teaches “and a touch screen display controlled by the said processing unit” [0025] and “for printing on screen the icons representing the control organs and for animating the said control organs to change their aspect operating them through the touch screen interface, thereby generating input signals for setting values for the image appearance feature control parameter associated to the control organ” [0025, 0030]. 

In regard to printing of screen the icons representing the control organs and for animating the said control organs to change their aspect operating them through the touch screen interface thereby generating input signals for setting values for the image appearance feature control parameter associated to the control organ, Bjaerum discloses “The screenshot 200 includes an ultrasound image 246 that is at least partially surrounded by a plurality of touch-sensitive portions 202, 218, 230, and 232 of the display device 118 that are selectable by a user” [0025] and “User selectable elements 220-228 (collectively referred to as a touch-sensitive portion 218 represent a touch-sensitive portion of the display area 117 that may not provide tactile feedback to the user 252. […] Touching any of the user selectable elements 220-228 sends a signal to the system controller that is processed according to the function of the user selectable elements selected. […] In one embodiment, touching the user selectable element 220 (e.g. the “Depth adjustment” user selectable element 220) may cause the system controller to adjust the depth of the imaging field for the ultrasound image 246” [0030]. The touch-sensitive elements constitute icons that represent the control organs. In this case, in order for the touch-sensitive portions to be displayed on the display device 118, under broadest reasonable interpretation, the processing unit had to have executed software configured for printing on screen the icons representing the control organs and for animating the said control organs to change their aspect by operating them through the touch screen interface. Furthermore, since touching any of the user selectable elements 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the image appearance feature control user interface of El-Zehiry so as to include a touch screen display as disclosed in Bjaerum in order to allow the user to make selections for the image appearance feature control parameter. A touch screen is one of a finite number of devices that allows for manipulations to be made to settings for image acquisition. Therefore it would be obvious to include a touch screen display to make the changes to the image appearance feature control parameter to achieve higher image quality. Combining the prior art elements according to known techniques would yield the predictable result of inputting changes to setting values more easily.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793